 



Exhibit 10.1
Execution Copy
AMENDMENT NO. 2
AMENDMENT NO. 2 (this “Amendment No. 2”) dated as of January 11, 2008 between
WESTWOOD ONE, INC. (the “Borrower”), the “Subsidiary Guarantors” referred to on
the signature pages hereto, the Lenders executing this Amendment No. 2 on the
signature pages hereto and JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent under the Credit Agreement referred to below.
Westwood One, Inc., the “Subsidiary Guarantors” party thereto, the Lenders party
thereto (including the Lenders executing this Amendment No. 2 on the signature
pages hereto), and JPMorgan Chase Bank, N.A., as Administrative Agent, are
parties to a Credit Agreement dated as of March 3, 2004 (as amended by Amendment
No. 1 thereto, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for loans to be made by said Lenders to the Borrower in an
aggregate principal or face amount not exceeding $300,000,000.
The Borrower, the Subsidiary Guarantors and the Lenders party hereto wish now to
amend the Credit Agreement in certain respects, and, accordingly, the parties
hereto hereby agree as follows:
Section 1. Definitions. Except as otherwise defined in this Amendment No. 2,
terms defined in the Credit Agreement are used herein as defined therein.
Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, the Credit Agreement shall be amended as follows:
2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby. References
in the Credit Agreement to “JPMorgan Chase Bank” shall be deemed to be
references to “JPMorgan Chase Bank, N.A.”.
2.02. Defined Terms. Section 1.01 of the Credit Agreement is hereby amended as
follows:
(a) Amended and New Definitions. The following definitions shall be (i) amended
to read in their entirety as follows (to the extent already included in said
Section 1.01) or (ii) added in the appropriate alphabetical location (to the
extent not already included in said Section 1.01):
“Amendment No. 2 Initial Effective Date” means the “Amendment No. 2 Initial
Effective Date” as defined in Section 4 of Amendment No. 2 hereto.
“Applicable Margin” means (i) with respect to any Eurodollar Loan, 1.75%, and
(ii) with respect to any Base Rate Loan, 0.75%.
“Collateral” has the meaning specified in the Shared Security Agreement and
shall include any other collateral granted pursuant to any of the other Security
Documents.
“Collateral Trustee” means the Person acting as collateral trustee for the
Lenders and the 2002 Noteholders under the Shared Security Agreement and the
Intercreditor and Collateral Trust Agreement.

 

 



--------------------------------------------------------------------------------



 



-2-
“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries of (i) any of its Capital Stock, (ii) any warrants or options
exercisable in respect of its Capital Stock (other than any warrants, equity
compensation or options issued pursuant to employee benefit plans established in
the ordinary course of business and any Capital Stock of the Borrower issued
upon the exercise of such warrants, equity compensation or options) or (iii) any
other security or instrument representing an equity interest (or the right to
obtain any equity interest) in the Borrower or any of its Subsidiaries or (b)
the receipt by the Borrower or any of its Subsidiaries of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution).
“Intercreditor and Collateral Trust Agreement” means that certain Intercreditor
and Collateral Trust Agreement between the Obligors, the Administrative Agent
and the Collateral Trustee.
“Loan Documents” means, collectively, this Agreement, the Notes and the Security
Documents.
“Secured Parties” has the meaning specified in the Intercreditor and Collateral
Trust Agreement.1
“Security Documents” means, collectively, the Shared Security Agreement, the
Intercreditor and Collateral Trust Agreement and any other collateral agreement
or account control agreement delivered in connection with the Loan Documents.
“Shared Security Agreement” means that certain Shared Security Agreement between
the Obligors, the Administrative Agent and the Collateral Trustee.
“2002 Noteholders” means the holders of the 2002 Notes.
(b) Deleted Definitions. The following definitions shall be deleted:
(i) “Interest Accrual Period”; and
(ii) upon satisfaction of the conditions precedent set forth in Section 4(b)
hereof, “Infinity”, “INI”, “Management Agreement” and “Management Fees”.
(c) Definition of “Guarantee Assumption Agreement”. The definition of “Guarantee
Assumption Agreement” shall be amended to read in its entirety as follows and
placed in appropriate alphabetical order:
“Assumption Agreement” means an Assumption Agreement substantially in the form
of Exhibit B by an entity that, pursuant to Section 6.08, is required to become
a “Subsidiary Guarantor” under this Agreement, an obligor under the Shared
Security Agreement and an obligor under the Intercreditor and Collateral Trust
Agreement.
(d) Definition of “ Unrestricted Subsidiary”. The definition of “Unrestricted
Subsidiary” is hereby amended by deleting the phrase “except as permitted by
Section 7.08(g),” from the beginning of clauses (b) and (c) thereof.
 

1   The “Secured Parties” will be the Administrative Agent, the Lenders and the
holders of the 2002 Notes.

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-3-
2.03. Termination and Reduction of the Commitments. Section 2.06(a) of the
Credit Agreement is hereby amended to read in its entirety as follows:
“(a) Scheduled Termination and Reductions. Unless previously terminated, (i) the
Term Loan Commitments shall terminate at 5:00 p.m., New York City time, on the
Effective Date, and (ii) the Revolving Credit Commitments shall terminate on the
Revolving Credit Commitment Termination Date. In addition, the Revolving Credit
Commitments shall be automatically ratably reduced to (x) $150,000,000 upon the
effectiveness of Amendment No. 1 hereto, (y) $125,000,000 effective
September 28, 2007 and (z) $75,000,000 effective on the Amendment No. 2 Initial
Effective Date. Concurrently with any such reduction in Revolving Credit
Commitments, the Borrower shall prepay Revolving Credit Loans in accordance with
Section 2.08 to the extent necessary so that, after giving effect to such
reduction, the total Revolving Credit Exposures do not exceed the total
Revolving Credit Commitments.”
2.04. Mandatory Prepayments. Section 2.08(b) of the Credit Agreement is hereby
amended by (i) replacing the language “clause (iii) of this paragraph” at the
end of clauses (i) and (ii) thereof with “clause (iv) of this paragraph”,
(ii) replacing the language “from any insurance on the property of the Borrower
or its Restricted Subsidiaries” in clause (ii) thereof with “in respect of any
Casualty Event”, (iii) replacing the “(iii)” at the beginning of clause
(iii) thereof with “(iv)” and (iv) adding the following new clause (iii) after
clause (ii) thereof:
“(iii) Equity Issuance. If the Borrower or any of its Restricted Subsidiaries
shall receive any net cash proceeds from any Equity Issuance, then the Borrower
shall apply 20% of such net cash proceeds to the prepayment of the Loans and to
the permanent reduction of the Revolving Credit Commitments in the manner and to
the extent specified in clause (iv) of this paragraph.”
2.05. Certain Documents. Upon satisfaction of the conditions precedent set forth
in Section 4(b) hereof, Section 4.17 of the Credit Agreement is hereby amended
by deleting the language “the Management Agreement,” contained therein.
2.06. Perfected Liens. The following section shall be added after Section 4.17
of the Credit Agreement:
“SECTION 4.18. Perfected Liens

.   The security interests granted under the Security Documents (i) constitute
valid perfected security interests in all of the Collateral in favor of the
Collateral Trustee, for the ratable benefit of the Secured Parties, as
collateral security for the “Secured Obligations” (as defined in the
Intercreditor and Collateral Trust Agreement)2, enforceable in accordance with
the terms of this Agreement and the Security Documents against all creditors of
such Obligor and any Persons purporting to purchase any Collateral from such
Obligor and (ii) are prior and superior to all other Liens on the Collateral
except for Liens permitted pursuant to Section 7.03 which have priority over the
Liens on the Collateral by operation of law.”

2.07. Notices. Section 6.01 of the Credit Agreement is hereby amended by (i)
deleting “and” at the end of clause (f) thereof, (ii) replacing the “.” at the
end of clause (g) thereof with “; and” and (iii) adding the following new clause
(h) at the end thereof:
 

2   The “Secured Obligations” will be the collective obligations under the
Credit Documents and the documents in respect of the 2002 Notes.

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-4-
“(h) (I) promptly after the same shall have occurred, notice from a Responsible
Officer of the Borrower that the shareholders of the Borrower shall have
approved, as described in the Borrower’s Proxy Statement dated December 21,
2007, the Master Agreement (the “Master Agreement”) dated October 2, 2007
between the Borrower and CBS Radio Inc. (“CBS”) and the other agreements with
CBS in substantially the same form and substance as attached as exhibits to the
Master Agreement, and (II) promptly after the same shall have occurred (or
simultaneously therewith), notice from a Responsible Officer of the Borrower
that the Management Agreement shall have been terminated and that the “Closing”
(as defined in the Master Agreement) shall have occurred.”
2.08. Certain Obligations with respect to Subsidiaries. Section 6.08 of the
Credit Agreement is hereby amended to read in its entirety as follows:
“SECTION 6.08. Certain Obligations with respect to Subsidiaries. Take such
action from time to time as shall reasonably be requested by the Administrative
Agent to effectuate the purposes and objectives of this Agreement and the other
Loan Documents. In the event that the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary that shall constitute a Restricted Subsidiary
under this Agreement, the Borrower and its Subsidiaries will cause such new
Restricted Subsidiary to:
(i) execute and deliver to the Administrative Agent and the Collateral Trustee
an Assumption Agreement, and
(ii) deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents (a) as is consistent with those delivered by each
Obligor pursuant to Section 5.01 on the Effective Date or pursuant to the
conditions precedent set forth in Amendment No. 2 hereto or (b) as the
Administrative Agent shall reasonably request.”
2.09. Further Assurances. The following section shall be added immediately after
Section 6.08 of the Credit Agreement:
“SECTION 6.09. Further Assurances.
(a) Maintenance of Security Interests. Maintain with respect to the Collateral
owned or held by it the security interests created by the Security Documents as
perfected security interests having at least the priorities described therein
and in this Agreement and defend such security interests against the claims and
demands of all Persons whomsoever. Without limiting the generality of the
foregoing, except as otherwise permitted under the Security Documents or under
this Agreement, no Obligor shall (i) file or suffer to be on file, or authorize
or permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Collateral Trustee is not named as the sole secured party for the benefit of the
Secured Parties, or (ii) cause or permit any Person other than the Collateral
Trustee to have “control” (within the meaning of Sections 9-104, 9-105, 9-106 or
9-107 of the New York Uniform Commercial Code) over any part of the Collateral.
(b) Further Identification of Collateral. Furnish to the Administrative Agent
and the Collateral Trustee from time to time statements and schedules
identifying and describing its property and such other reports in connection
with the Collateral as the Administrative Agent or the Collateral Trustee may
reasonably request, all in reasonable detail, provided that, so long as no Event
of Default shall have occurred and be continuing, only two such requests shall
be permitted in any calendar year.
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-5-
(c) Execution of Further Documents, Etc. Except as otherwise expressly permitted
in this Agreement or the Security Documents, at any time and from time to time,
and at its sole expense, promptly and duly execute and deliver, and have
recorded, such instruments and documents and take such further actions as shall
be necessary or as shall be reasonably requested by the Administrative Agent or
the Collateral Trustee to obtain or preserve the full benefits of the Security
Documents and the rights and powers therein granted, including the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created under the Security Documents with respect to the Collateral
owned or held by it.
(d) Real Property. If it shall acquire any real property interest, including
improvements, having a fair market value (as reasonably determined by the
Borrower in good faith) of $2,500,000 or more (or shall make improvements upon
any existing real property interest resulting in the fair market value (as
reasonably determined by the Borrower in good faith) of such interest together
with such improvements being equal to $2,500,000 or more), then (subject, in the
case of any such interest that is a leasehold interest, to the delivery by the
relevant landlord(s) of any required landlord consent) it will execute and
deliver in favor of the Collateral Trustee a mortgage, deed of trust or deed to
secure debt (as appropriate for the jurisdiction in which such respective real
property is situated) pursuant to which it will create a Lien upon such real
property interest (and improvements) in favor of the Collateral Trustee for the
benefit of the Secured Parties as collateral security for the “Secured
Obligations” (as defined in the Intercreditor and Collateral Trust Agreement),
and will deliver (or, or in case of landlords’ consents, will use its best
efforts to cause the relevant landlord(s) to deliver) such opinions of counsel,
landlords’ consents, surveys and title insurance policies as the Administrative
Agent or the Collateral Trustee shall reasonably request in connection
therewith.”
2.10. Total Debt Ratio. Section 7.01(a) of the Credit Agreement is hereby
amended to read in its entirety as follows:
“(a) Maintenance of Total Debt Ratio. Permit the Total Debt Ratio at any time to
be greater than 4.00 to 1.”
2.11. Limitation on Liens. Section 7.03 of the Credit Agreement is hereby
amended by (i) deleting “and” at the end of clause (i) thereof, (ii) replacing
the “.” at the end of clause (j) thereof with “; and” and (iii) adding the
following new clause (k) at the end thereof:
“(k) Liens created pursuant to the Security Documents.”
2.12. Limitation on Guarantee Obligations. Section 7.04 of the Credit Agreement
is hereby amended by (i) inserting “and” at the end of clause (c) thereof,
(ii) replacing the “; and” at the end of clause (d) thereof with “.” and
(iii) deleting clause (e)3 thereof.
2.13. Limitation on Restricted Payments. Section 7.07 of the Credit Agreement is
hereby amended:
 

3   Note: Clause (e) formerly provided for an additional Guarantee Obligations
basket of $10M.

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-6-
(a) by (i) replacing clause (b)4 thereof with the following new clause (b): “(b)
[Intentionally deleted]” and (ii) replacing clause (d)5 thereof with the
following new clause (d): “(d) [Intentionally deleted]”; and
(b) upon satisfaction of the conditions precedent set forth in Section 4(b)
hereof, by (i) replacing the language “(including, without limitation,
Management Fees, but excluding all expenses payable to Infinity, in its capacity
as “Manager”, under Section 1.6 of the Management Agreement) to Infinity or any
other” contained in the first paragraph thereof with “to any” and (ii) replacing
clause
(c)6 thereof with the following new paragraph (c): “(c) [Intentionally
deleted]”.
2.14. Limitation on Investments, Loans and Advances. Section 7.08 of the Credit
Agreement is hereby amended by (i) deleting clauses (c)7, (d)8 and (g)9 thereof,
(ii) inserting “and” at the end of clause (e) thereof, (iii) replacing the “;
and” at the end of clause (f) thereof with “.”, (iv) replacing the “(e)” at the
beginning of clause (e) thereof with “(c)” and (v) replacing the “(f)” at the
beginning of clause (f) thereof with “(d)”.
2.15. Limitation on Modifications of the Management Agreement. Upon satisfaction
of the conditions precedent set forth in Section 4(b) hereof, Section 7.09 of
the Credit Agreement is hereby amended to read in its entirety as follows:
“SECTION 7.09. [Intentionally deleted.]”
2.16. Limitation on Formation of Unrestricted Subsidiaries. The following
section shall be added immediately after Section 7.16 of the Credit Agreement:
“SECTION 7.17. Limitation on Formation of Unrestricted Subsidiaries.
Notwithstanding anything in this Agreement to the contrary, form or acquire any
Unrestricted Subsidiary on or after the Amendment No. 2 Initial Effective Date.”
2.17. Events of Default. Article VIII of the Credit Agreement is hereby amended:
(a) by (i) inserting “Section 6.08, Section 6.09 or” before “Article 7” in
paragraph (c) thereof, (ii) inserting “or” at the end of clause (m) thereof and
(iii) adding the following new paragraph (n) after clause (m) thereof:
“(n) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required therein or in this Agreement) in favor of the Collateral
Trustee, free and clear of all other Liens (other than Liens permitted under
Section 7.03 or under the Security Documents), or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor;”; and
(b) upon satisfaction of the conditions precedent set forth in Section 4(b)
hereof, by (i) replacing paragraph (j) thereof with the following new paragraph
(j): “(j) [Intentionally deleted.]”10 and (ii) deleting the words “, other than
INI or any of its Subsidiaries” from paragraph (k) thereof.
 

4   Note: Clause (b) formerly provided for cashing out fractional shares of
Capital Stock following a stock dividend.   5   Note: Clause (d) formerly
provided for an additional Restricted Payments basket of $36M.   6   Note:
Clause (c) formerly provided for payment of Management Fees.   7   Note: Clause
(c) formerly provided for purchases of Capital Stock of commercial radio
businesses.   8   Note: Clause (d) formerly provided for loans to officers and
employees of Borrower.   9   Note: Clause (g) formerly provided for Investments
in Unrestricted Subsidiaries.

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-7-
2.18. The Administrative Agent. The last paragraph of Article IX of the Credit
Agreement is hereby amended to read in its entirety as follows:
“Except as otherwise provided in Section 10.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as provided herein or in
the Security Documents) (i) release all or substantially all of the collateral
or otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, (ii) agree to additional obligations
being secured by all or substantially all of such collateral security (unless
the Lien for such additional obligations shall be junior to the Lien in favor of
the other obligations secured by such Security Document, in which event the
Administrative Agent may consent to such junior Lien provided that it obtains
the consent of the Required Lenders thereto), or (iii) alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of such
collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted under this
Agreement or a disposition to which the Required Lenders have consented. The
Lenders authorize the Administrative Agent to enter into the Shared Security
Agreement and the Intercreditor and Collateral Trust Agreement on their behalf.”
2.19. Notices. Clauses (a) and (b) of Section 10.01 of the Credit Agreement are
hereby amended to read in their entirety as follows:
“(a) if to the Borrower or any Subsidiary Guarantor, to it at 40 West 57th
Street, 15th Floor, New York, New York 10019, Attention of Gary Yusko (Telecopy
No. (212) 445-0356; Telephone No. (212) 373-5311), with a copy Attention of
David Hillman, Esq. (Telecopy No. (212) 641-2198; Telephone No. (212) 641-2075),
with an additional copy to Lowenstein Sandler PC, 1251 Avenue of the Americas,
New York, New York 10020 (Telecopy No. (973) 422-6809; Telephone No.
(212) 262-6700), Attention of Lowell A. Citron, Esq.;
(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
10th Floor, Houston, Texas 77002, Attention of Rebecca Scott (Telecopy No. (713)
750-2938; Telephone No. (713) 750-7920), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, 4th Floor, New York, New York 10017, Attention of Ann B.
Kerns (Telecopy No. (212) 270-5127; Telephone No. (212) 270-8916); and”
2.20. Table of Contents. The Table of Contents of the Credit Agreement is hereby
amended by replacing the language “EXHIBIT B — Form of Guarantee Assumption
Agreement” contained therein with “EXHIBIT B — Form of Assumption Agreement.”
2.21. Exhibits. Exhibit B of the Credit Agreement is hereby amended in its
entirety to read as set forth in Annex 1 attached hereto.
 

10   Note: Clause (j) formerly contained an Event of Default relating to the
Management Agreement.

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-8-
Section 3. Representations and Warranties. Each Obligor represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in
Article IV of the Credit Agreement (after giving effect to the amendments
contemplated herein to be effective on the Amendment No. 2 Initial Effective
Date) and in each of the other Loan Documents are true and complete on the date
hereof as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct as of such specific date),
and as if each reference in said Article IV to “this Agreement” included
reference to this Amendment No. 2, and (b) no Default or Event of Default has
occurred and is continuing.
Section 4. Conditions Precedent.
(a) General. The amendments set forth in Section 2 hereof (except the amendments
set forth in Sections 2.02(b)(ii), 2.05, 2.13(b), 2.15 and 2.17(b)) shall become
effective as of the date (the “Amendment No. 2 Initial Effective Date”) upon
which the following conditions shall have been satisfied:
(i) Execution. The Administrative Agent shall have received counterparts of this
Amendment No. 2 executed by the Borrower, the Subsidiary Guarantors and the
Lenders party to the Credit Agreement constituting the Required Lenders.
(ii) Amendment Fee. The Administrative Agent shall have received for the account
of each Lender that, not later than 5:00 p.m. New York City time on January 11,
2008 (the “Final Consent Time”), shall have executed a counterpart of this
Amendment No. 2 and delivered the same to the Administrative Agent, an amendment
fee in an amount equal to 0.125% of the sum of such Lender’s (x) Revolving
Credit Commitment (determined at the Final Consent Time as if the Amendment
No. 2 Initial Effective Date shall have occurred at the Final Consent Time) and
(y) outstanding Term Loans at the Final Consent Time.
(iii) Shared Security Agreement, Intercreditor and Collateral Trust Agreement
and Collateral. The Administrative Agent shall have received the Shared Security
Agreement, duly executed and delivered by the Obligors and the Collateral
Trustee, and the Intercreditor and Collateral Trust Agreement, duly executed and
delivered by the Obligors, the Administrative Agent and the Collateral Trustee.
In addition, (a) the Obligors shall have taken such other action (including
delivering to the Collateral Trustee the stock certificates identified in the
Shared Security Agreement, accompanied by undated stock powers executed in
blank) as the Administrative Agent or the Collateral Trustee shall have
requested in order to perfect the security interest created pursuant to the
Shared Security Agreement and (b) appropriate Uniform Commercial Code financing
statements with respect to the Security Documents shall have been filed.
(iv) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker evidencing that all insurance
required to be maintained pursuant to Section 6.04 of the Credit Agreement is in
full force and effect, together with endorsements naming the Collateral Trustee
as additional insured and loss payee thereunder, as applicable.
(v) Real Property. The Borrower shall have executed and delivered in favor of
the Collateral Trustee a mortgage, deed of trust or deed to secure debt (as
appropriate) for the properties described in Annex 2 attached hereto and such
opinions of counsel, surveys and title insurance policies as the Collateral
Trustee or the Administrative Agent shall have reasonably requested in
connection therewith.
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



-9-
(vi) Account Control Agreements. The Administrative Agent shall have received
bank account control agreements in form and substance satisfactory to it with
respect to each of the bank accounts described in Annex 3 attached hereto
pursuant to which the Collateral Trustee shall have “control” (within the
meaning of Sections 9-104 or 9-106 of the New York Uniform Commercial Code, as
applicable) of each such bank account.
(vii) Intellectual Property Filings. The Administrative Agent shall have
received satisfactory evidence that appropriate intellectual property filings
have been filed in the United States Patent and Trademark Office or in the
United States Copyright Office, in each case as the Administrative Agent shall
have reasonably requested.
(viii) Uniform Commercial Code Searches. The Administrative Agent shall have
received (x) the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective Uniform Commercial Code financing
statements (or equivalent filings) made with respect to any Property of any
Obligor, together with copies of all such filings disclosed by such search, and
(y) Uniform Commercial Code termination statements (or similar documents) duly
executed by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective Uniform Commercial Code financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Liens permitted by the Loan Documents).
(ix) Opinion of Counsel to Obligors. The Administrative Agent shall have
received favorable opinions of counsel from the Obligors’ in-house attorney and
Lowenstein Sandler PC in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters (including as to the perfection
of the security interest created pursuant to the Shared Security Agreement, the
enforceability of the Loan Documents, the valid organization, good standing and
due authorization of the Obligors, and the lack of any conflicts of the Obligors
(including with respect to any material agreements)) as the Administrative Agent
shall reasonably request.
(x) Expenses. The Borrower shall have paid in full the costs, expenses and fees
as set forth in Section 10.03(a) of the Credit Agreement (including reasonable
fees and expenses of legal counsel).
(b) Relating to the Management Agreement. In addition to the foregoing
conditions precedent, the amendments set forth in Sections 2.02(b)(ii), 2.05,
2.13(b), 2.15 and 2.17(b) hereof shall become effective when each of the
conditions precedent set forth in clause (a) above are satisfied and the
Borrower shall have delivered to the Administrative Agent the two notices
contemplated by Section 6.01(h) of the Credit Agreement (as amended hereby).
Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 2 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment No. 2 shall be governed by,
and construed in accordance with, the law of the State of New York.
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the day and year
first above written.

              WESTWOOD ONE, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            SUBSIDIARY GUARANTORS
 
            METRO NETWORKS COMMUNICATIONS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            METRO NETWORKS COMMUNICATIONS, LIMITED PARTNERSHIP    
By: METRO NETWORKS COMMUNICATIONS, INC.,
as General Partner
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            METRO NETWORKS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            METRO NETWORKS SERVICES, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



              SMARTROUTE SYSTEMS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            WESTWOOD NATIONAL RADIO CORPORATION
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            WESTWOOD ONE PROPERTIES, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Secretary
 
            WESTWOOD ONE RADIO, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            WESTWOOD ONE RADIO NETWORKS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer
 
            WESTWOOD ONE STATIONS — NYC, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Title: Chief Financial Officer

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT
 
            JPMORGAN CHASE BANK, N.A.,    
as Administrative Agent
 
       
 
  By   /s/ Ann B. Kerns
 
       
 
      Title: Vice President

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



              LENDERS
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By   /s/ Ann B. Kerns
 
       
 
      Title: Vice President
 
            BANK OF AMERICA, N.A.
 
       
 
  By   /s/ John Kushnerick
 
       
 
      Title: Vice President
 
            BANK OF TOKYO — MITSUBISHI UFJ TRUST COMPANY    
(formerly known as Bank of Tokyo — Mitsubishi Trust Company)
 
       
 
  By   /s/ Jose B. Carlos
 
       
 
      Title: Vice President
 
            BMO CAPITAL MKTS FINANCING, INC.
 
       
 
  By   /s/ Naghmeh Hashemifard
 
       
 
      Title: Director
 
            NATIONAL AUSTRALIA BANK LTD.
 
       
 
  By   /s/ Eduardo Salazar
 
       
 
      Title: Mg. Director
 
            FIRST COMMERCIAL BANK NEW YORK AGENCY
 
       
 
  By   /s/ Jason Lee
 
       
 
      Title: Deputy General Manager
 
            SUMITOMO MITSUI BANKING CORPORATION
 
       
 
  By   /s/ Leo E. Pagarigan
 
       
 
      Title: General Manager

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



              SUNTRUST BANK
 
       
 
  By   /s/ Jill White
 
       
 
      Title: Vice President
 
            E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
 
       
 
  By   /s/ Benjamin Lin
 
       
 
      Title: EVP & General Manager
 
            MIZUHO CORPORATE BANK, LTD.
 
       
 
  By   /s/ Raymond Ventura
 
       
 
      Title: Deputy General Manager
 
            THE BANK OF NEW YORK
 
       
 
  By   /s/ Thomas J. Tarasovich, Jr.
 
       
 
      Title: Vice President
 
            THE NORINCHUKIN BANK
 
       
 
  By   /s/ Noritsugu Sato
 
       
 
      Title: General Manager
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By   /s/ Erik Allen
 
       
 
      Title: Vice President

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



             
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH (surviving entity
and successor by merger of The International Commercial Bank of China Co., Ltd.
and Chiao Tung Bank Co., Ltd.)
 
       
 
  By   /s/ Tsang-Pei Hsu
 
       
 
      Title: VP & DGM
 
            HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY
 
       
 
  By   /s/ Li-Fang Yang
 
       
 
      Title: Assistant Vice President
 
            BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH
 
       
 
  By   /s/ Shelley He
 
       
 
      Title: Deputy General Manager

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
EXHIBIT B
ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT dated as of  _____  ,  _____  by [NAME OF NEW SUBSIDIARY],
a  _____  corporation (the “Additional Obligor”), in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent under the Credit Agreement referred to below
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and [  _____  ], as collateral trustee under the Shared
Security Agreement and the Intercreditor and Collateral Trust Agreement referred
to below (in such capacity, together with its successors in such capacity, the
“Collateral Trustee”).
Westwood One, Inc., the “Subsidiary Guarantors” and “Lenders” party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, are parties to a Credit
Agreement dated as of March 3, 2004 (as modified and supplemented and in effect
from time to time, the “Credit Agreement”). In connection with the Credit
Agreement, the Obligors referred to therein, the Administrative Agent and the
Collateral Trustee are parties to that certain Shared Security Agreement (as
modified and supplemented and in effect from time to time, the “Shared Security
Agreement”) and that certain Intercreditor and Collateral Trust Agreement (as
modified and supplemented and in effect from time to time, the “Intercreditor
and Collateral Trust Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Shared Security
Agreement.
Pursuant to Section 6.08 of the Credit Agreement, the Additional Obligor hereby
agrees to become a “Subsidiary Guarantor” for all purposes of the Credit
Agreement, an “Obligor” for all purposes of the Shared Security Agreement and an
“Obligor” for all purposes of the Intercreditor and Collateral Trust Agreement
(and hereby supplements each of the Annexes to the Shared Security Agreement in
the manner specified in Appendix A hereto). Without limiting the foregoing, the
Additional Obligor hereby, jointly and severally with the other Subsidiary
Guarantors, guarantees to each Lender and the Administrative Agent and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of all Guaranteed Obligations
(as defined in Section 3.01 of the Credit Agreement) in the same manner and to
the same extent as is provided in Article III of the Credit Agreement. In
addition, the Additional Obligor hereby makes the representations and warranties
set forth in Sections 4.03, 4.04 and 4.05 of the Credit Agreement with respect
to itself and its obligations under this Agreement, as if each reference in such
Sections to the Loan Documents included reference to this Agreement.
In furtherance of the foregoing, the Additional Obligor, as collateral security
for the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of its Secured Obligations, whether now existing or
hereafter from time to time arising, does hereby mortgage, charge, assign and
pledge to the Collateral Trustee, for the benefit of the Secured Parties, and
does hereby grant to the Collateral Trustee, for the benefit of the Secured
Parties, a security interest in the Additional Obligor’s right, title and
interest in, to and under the Collateral of the Additional Obligor, whether now
owned by the Additional Obligor or hereafter acquired and whether now existing
or hereafter coming into existence. The Additional Obligor authorizes the
Collateral Trustee to include in any financing statement filed in connection
with the Shared Security Agreement a description describing the collateral as
“all assets”.
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile shall
be effective as delivery of an original executed counterpart of this Agreement.
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Additional Obligor has caused this Assumption Agreement
to be duly executed and delivered as of the day and year first above written.

                      [NAME OF NEW SUBSIDIARY]
 
           
 
      By    
 
           
 
          Title: Accepted and agreed:        
 
            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent        
 
           
By
           
 
           
 
  Title:        
 
            [_____],
as Collateral Trustee        
 
           
By
           
 
           
 
  Title:        

Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



Appendix A
SUPPLEMENTS TO ANNEXES
TO THE SHARED SECURITY AGREEMENT
[To be completed as necessary]
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



ANNEX 2
MORTGAGED PROPERTY
1. 8960 Washington Blvd., Culver City, California 90232
2. 8966 Washington Blvd., Culver City, California 90232
3. 8944 Lindblade Street, Culver City, California 90232
4. 3960 Higuera Street, Culver City, California 90232
5. 3962 Higuera Street, Culver City, California 90232
6. 3966 Higuera Street, Culver City, California 90232
Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



ANNEX 3
BANK ACCOUNTS
[intentionally omitted]
Amendment No. 2

 

 